Per Curiam : This is an action brought by Burtis against Hull and Lidell, in which judgment was rendered against defendants for the amount of a debt due to plaintiff from the Bank of Chicago, upon the ground that they were stockholders in that corporation, and that the charter provides that “ each stockholder shall be liable to double the amount of stock held or owned by him, and for three months after giving notice of transfers, as hereinafter mentioned.” Appellants insist that this statute does not warrant an action at law by a creditor against the stockholder, but that the remedy of the creditor is by action in the name of the corporation, for his use, or by bill in chancery. This question has been fully considered, and a majority of the court think this action may be brought by the creditor in his own name, and it has been so decided in other cases. It is also insisted, that this action is barred by the terms of the charter, inasmuch as it was not brought within three months after the defendants ceased to be stockholders. This is not a proper construction of the act. We think the intention of the act is to charge the stockholders with every debt made by the corporation while they hold stock, and during three months after notice that they have transferred their stock. The judgment must be affirmed. Judgment affirmed.